ON STATE’S motion for rehearing.
DAVIDSON, Judge.
It now appears that by special requested charge, the trial court did, in fact, instruct the jury upon the law of aggravated assault and intent to kill.
It was upon the failure to instruct upon these defenses that we ordered a reversal of the case.
Being in error in the conclusion reached, the state’s motion for rehearing is granted, the former opinion granting appellant’s motion for rehearing is withdrawn, and appellant’s motion for rehearing is overruled.
Opinion approved by the court.